827 F.2d 769
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ola HUDSON, Plaintiff-Appellant,v.Arnold R. JAGO; Major Robertson; L. T. Lester; C. T. Jordan;Jackson; McGraw, Defendants-Appellees.
No. 87-3332
United States Court of Appeals, Sixth Circuit.
August 27, 1987.
ORDER

1
Before RALPH B. GUY, JR., and BOGGS, Circuit Judges, and SUHRHEINRICH, District Judge.*


2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel agrees unanimously that oral argument is not needed.  Fed. R. App.  P. 34(a).


3
Hudson filed a civil rights complaint in the district court against six defendants alleging that he was subjected to cruel and unusual punishment while detained in the prison's infirmary.  A motion for summary judgment was filed on behalf of five of the six defendants.  The district court on March 30, 1987, granted the motion, entered judgment for the defendants, and dismissed the action.


4
We accept jurisdiction in this case because we are persuaded that the district court's March 30 order rejected the claims presented by Hudson against all the defendants.  See Ford Motor Co. v. Transport Indemnity Co., 795 F.2d 538 (6th Cir. 1986).  It is also concluded that the district court did not err in granting summary judgment and dismissing the case.


5
It is ORDERED that the judgment of the district court be affirmed for the reasons stated in the district court's March 30, 1987, decision.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Richard F. Suhrheinrich, U.S. District Judge for the Eastern District of Michigan, sitting by designation